Title: To George Washington from Colonel Daniel Brodhead, 18 August 1780
From: Brodhead, Daniel
To: Washington, George


					
						Dear General
						Fort Pitt Augt 18th 1780.
					
					The Lieutenant of Mongalia County informs me that ten men were killed on friday last above the forks of Cheat. They were quite off their guard when the Indians attacked them, and made no resistance.
					The Troops are suffering for want of bread, the waters being too low to grind the Grain, and I am informed that the pack horse men have left the Service for want of pay &c.
					I take the liberty to inclose the proceedings of the Genl Court Martial on the trials of Captn Thomas Beall, Peter Davis & David Gamble, and shall be happy to receive your Directions respecting them. The Genl Court Martial has addressed a Letter to your Excellency which is inclosed with the proceedings.
					I have lately received two Letters from the Delaware Towns, copies of which I likewise take the liberty to inclose. It appears by the Contents, that the Delawares and Wyondats & their Numerous allies, might be speedily involved in a War against each other Provided we were possessed of the means to reward the Delawares for bringing in Wyondat Scalps & Prisoners.
					The Forts in the new Country were taken by about two hundred whitemen & Seven hundred Indians. Encouraged by their Success its highly probable they will attempt Carrying these Garrisons, which in their present circumstances, to superior Numbers must inevitably fall a prey, unless timely Supplies can be obtained. But the best exertions in my power shall not be wanting to prevent so fatal an event. I have the Honor to be with the utmost respect & esteem your Excellencies most Obedt Humble Servt
					
						Daniel Brodhead
					
				